DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29th, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa (US PGPub 2017/0258282) in view of Brown et al. (US PGPub 2017/0196420, "Brown") and Cagner (US 9259127).
Regarding claim 1, Shinagawa teaches a reconfigurable surface cleaning apparatus comprising: 
(a) a floor cleaning unit (16) comprising a surface cleaning head (floor brush 76), an upper section (extension pipe 75) and 
a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet to a floor cleaning unit air outlet (dust is sucked from floor brush 76, through air path 41, and eventually out through exhaust port 33, see Shinagawa paragraph [0058]), 
the upper section comprising a longitudinally extending rigid wand (75, Shinagawa see fig. 4), 
the floor cleaning unit air flow path including the rigid wand (pipe 75 is airtight with suction cleaning device 22, see Shinagawa paragraph [0049]), 
the rigid wand having an air outlet end comprising a longitudinally extending sidewall and an end wall that extends at an angle to the sidewall (base end portion of pipe 75, see Shinagawa paragraph [0049]); and, 
(b) a hand vacuum cleaner (11) having a front end and a rear end (see Shinagawa fig. 4), the hand vacuum cleaner comprising 
an energy storage member (37) and 
a hand vacuum cleaner air flow path extending from a hand vacuum cleaner dirty air inlet provided at the front end to a hand vacuum cleaner air outlet positioned rearward of the dirty air inlet (air flow path from connecting port 19, through air path 41, and eventually out through exhaust port 33, see Shinagawa paragraph [0058]), 
the hand vacuum cleaner air flow path including an air treatment member (dust collecting device 22, see Shinagawa paragraph [0058]) having a central axis extending between a front end of the air treatment member and a rear end of the air treatment member (see Shinagawa fig. 7), 
a suction motor (35), 
an inlet conduit extending from the hand vacuum cleaner dirty air inlet to a downstream end of the inlet conduit which is positioned at an air inlet of the air treatment member (distance between opening 19 and positioning part 78, see Shinagawa fig. 7) and 
a downstream portion extending from the air treatment member to the hand vacuum cleaner air outlet (portion between 32 and 33, see Shinagawa figs. 5 and 7), 
wherein the air inlet of the air treatment member directs the air in a direction generally transverse to the inlet conduit axis into the air treatment member (31 at an angle to inlet, see shinagawa fig. 5) and 
wherein the hand vacuum cleaner is removably mountable to the rigid wand (wand is detachable, see Shinagawa paragraph [0057]), 
wherein the inlet conduit has an inlet end having an end wall (inlet end 19 has an end wall at positioning part 78, see fig. 7 and paragraph [0075]), 
wherein the reconfigurable surface cleaning apparatus is operable in a floor cleaning mode in which the rigid wand extends through the inlet conduit and the end wall of the rigid conduit contacts the end wall of the inlet conduit and the reconfigurable surface cleaning apparatus is operated using the energy storage member, and wherein the reconfigurable surface cleaning apparatus is operable in an above floor cleaning mode in which the hand vacuum cleaner is disconnected from air flow with the rigid wand and is operated using the energy storage member (capable of use in both floor cleaning and above floor cleaning, see Shinagawa paragraph [0057], when wand 75 is attached, it contacts stop 78 of the inlet conduit, see Shinagawa paragraph [0049]).
Shinagawa does not teach that:
(1) the upper section is moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position, 		
(2) a velocity of air traveling through the rigid wand in the floor cleaning mode is greater than a velocity of air through the inlet conduit in the above floor cleaning mode when a first power level is provided to the suction motor in both the floor cleaning mode and in the above floor cleaning mode, or
(3) that a cross-sectional area of the air inlet of the air treatment member in a plane transverse to a direction of air flow through the air inlet of the air treatment member is equal to a cross-sectional area of the rigid wand in a plane transverse to a direction of air flow through the rigid wand.
However: 
(1) Brown teaches a floor cleaning unit (base 102) comprising a surface cleaning head (154) and an upper section (150) wherein the 
the upper section is moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position (see Brown paragraph [0358]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to integrate the teaching from Brown of a moveably-mounted upper section with two positions into the cleaner of Shinagawa, as doing so represents the simple substitution of one floor cleaning unit hinge configuration for another, and the incorporation of the two-position mounting arrangement would produce a predictable result.
(2) as Examiner has noted and applicant has not challenged in previous actions, Examiner takes official notice that it is well understood in the suction cleaning arts that when all other parameters are held constant, reducing the cross-sectional area of a flow will lead to a corresponding increase in flow velocity. Wand 75 of Shinagawa is narrower than inlet 19, and therefore in a situation where the vacuum of Shinagawa was operated at a constant suction power level, air traveling through the wand in a floor cleaning mode would have a higher velocity than that traveling through inlet 19.
(3) Cagner teaches a pipe coupling for a vacuum system (see Cagner fig. 3) wherein the coupling has a female connector (13) with an internal stop surface (31) designed such that when the male portion of a pipe (12) is inserted into the female portion such that the end wall touches the stop surface, there is no change in internal radius of the flow path (see Cagner col. 6 lines 22-48). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate this sort of coupling into the device of Shinagawa such that a cross-sectional area of the air inlet of the air treatment member in a plane transverse to a direction of air flow through the air inlet of the air treatment member is equal to a cross-sectional area of the rigid wand in a plane transverse to a direction of air flow through the rigid wand, as doing so would result in a smooth transition, which decreases turbulence in the flow and thereby reduces both noise and relative energy consumption (see Cagner col. 6 lines 22-48).

Regarding claim 3, Shinagawa in view of Brown and Cagner teaches the reconfigurable surface cleaning apparatus of claim 1 wherein the hand vacuum cleaner further comprises a handle and, in the floor cleaning mode, the handle is drivingly connected to the surface cleaning head whereby the handle is useable to steer the surface cleaning head (gripping part 28, see Shinagawa fig. 4).

Regarding claims 4 and 5, Shinagawa in view of Brown and Cagner teaches the reconfigurable surface cleaning apparatus of claim 1, but does not teach any details about operating at the same or different power levels. 
However, Brown teaches a reconfigurable surface cleaning apparatus of wherein the suction motor is capable of being operated at the same power level by the energy storage member in the floor cleaning mode and in the above floor cleaning mode (Brown teaches that it may include a manual power selection mechanism which would allow a user to choose different power levels or to maintain a constant power level for operation in both modes, see Brown paragraphs [0571]-[0572]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to implement the power level control teachings from Brown in the combined device, as doing so would provide a user with more flexibility in allocating battery power for cleaning tasks (see Brown paragraphs [0571]-[0572]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Brown and Cagner as applied to claim 1 above, and further in view of Bruno et al. (US 6378166, "Bruno").
Regarding claim 6, Shinagawa in view of Brown and Cagner teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that a cross-sectional area of the inlet conduit in a plane transverse to a direction of air flow through the inlet conduit is at least 25% greater than the cross-sectional area of the rigid wand. Shinagawa teaches that the cross-sectional area of the inlet conduit must be greater than the cross-sectional area of the rigid wand (to allow insertion, see Shinagawa paragraph [0049]), but does not provide information about a preferred ratio of cross-sectional areas.
However, Bruno teaches the use of an inlet conduit with an area between 1.2 and 1.8 square inches and a downstream portion (such as a wand) with an area between 0.44 and 0.79 square inches. The ratio between these cross-sectional areas at the two locations is greater than 25% (ratio of 1.2 to .79 is greater than 25%, see Bruno col. 2 lines 55-63). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno in the device of Shinagawa, Brown, and Cagner, as doing so would result in an increased velocity and improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Brown and Cagner as applied to claim 1 above, and further in view of Conrad (US PGPub 2016/0174785).
Regarding claim 7, Shinagawa in view of Brown and Cagner teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross-sectional area of the inlet conduit.
However, Conrad teaches a surface cleaning apparatus wherein the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross sectional area of the inlet conduit (vortex finder 1136 is outlet of cleaning chamber 184 and has a cross sectional area approximately equal to, in a range including the possibility of being greater than, the inlet passage 412, see Conrad, paragraph [0338] and fig. 96). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Conrad in the combined device of Shinagawa, Brown, and Cagner, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Claims 8-10, 13, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Brown and Machida et al. (JP 2016120167, "Machida").
Regarding claim 8, Shinagawa teaches a reconfigurable surface cleaning apparatus comprising: 
(a) a floor cleaning unit (16) comprising a surface cleaning head (floor brush 76), an upper section (extension pipe 75) and 
a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet to a floor cleaning unit air outlet (dust is sucked from floor brush 76, through air path 41, and eventually out through exhaust port 33, see Shinagawa paragraph [0058]),
the floor cleaning unit air flow path including an upflow conduit extending to the floor cleaning unit air outlet, the upflow conduit having an outlet port (pipe 75 is airtight with suction cleaning device 22, see Shinagawa paragraph [0049], air travels through end of pipe 75, see Shinagawa paragraph [0058]), 
(b) a portable cleaning unit removably mountable to the floor cleaning unit, 
the portable cleaning unit (11) having a front end and a rear end (see Shinagawa fig. 4), 
the portable cleaning unit comprising a portable cleaning unit air flow path extending from a portable cleaning unit dirty air inlet provided at the front end to a portable cleaning unit air outlet positioned rearward of the dirty air inlet (air flow path from connecting port 19, through air path 41, and eventually out through exhaust port 33, see Shinagawa paragraph [0058]), 
the portable cleaning unit air flow path including an air treatment member (dust collecting device 22, see Shinagawa paragraph [0058]) having a central axis extending between a front end of the air treatment member and a rear end of the air treatment member (see Shinagawa fig. 7), 
a suction motor (35), 
an inlet conduit extending from the portable cleaning unit dirty air inlet to the air treatment member (distance between opening 19 and positioning part 78, see Shinagawa fig. 7) and a downstream portion extending from the air treatment member to the portable cleaning unit air outlet (portion between 32 and 33, see Shinagawa figs. 5 and 7), 
wherein the inlet conduit has a downstream end (at positioning part 78), and wherein the reconfigurable surface cleaning apparatus is operable in a floor cleaning mode in which the upflow portion is inserted through the upstream portion of the portable cleaning unit air flow path and an above floor cleaning mode in which the portable cleaning unit is disconnected from air flow with the floor cleaning unit (capable of use in both floor cleaning and above floor cleaning, see Shinagawa paragraph [0057], when wand 75 is attached, it contacts stop 78 of the inlet conduit, see Shinagawa paragraph [0049]), and 
wherein the inlet conduit has a first engagement member on an outer surface of the inlet conduit (clamp part 48, see Shinagawa fig. 4).
Shinagawa does not explicitly teach that: 
(1) the upper section being moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position, or
(2) the upflow conduit has a second engagement member and the first and second engagement members are inter-engageable when the upflow conduit is inserted into the inlet conduit, and wherein the upflow conduit has a downstream portion that extends downstream of the second engagement member.
However: 
(1) Brown teaches a floor cleaning unit (base 102) comprising a surface cleaning head (154) and an upper section (150) wherein the 
the upper section is moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position (see Brown paragraph [0358]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to integrate the teaching from Brown of a moveably-mounted upper section with two positions into the cleaner of Shinagawa, as doing so represents the simple substitution of one floor cleaning unit hinge configuration for another, and the incorporation of the two-position mounting arrangement would produce a predictable result.
(2) Machida teaches an upflow conduit (extension pipe 13) for use with a reconfigurable surface cleaning apparatus wherein the apparatus has an inlet conduit with a first engagement member (clamp 39, see Machida fig. 9) and the upflow conduit has a second engagement member (connection receiving portion 68) and the first and second engagement members are inter-engageable when the upflow conduit is inserted into the inlet conduit ("a connection receiving portion 68 for holding the extension tube 13 detachably on the cleaner body...by a clamp 39 is provided", see attached translation of Machida), and wherein the upflow conduit has a downstream portion that extends downstream of the second engagement member (end of conduit extends past 68, see Machida fig. 1). It would have been obvious to a person of ordinary skill at the time of the invention to integrate the teachings of Machida into the apparatus of Shinagawa and Brown, as Shinagawa teaches that clamp part 48 locks pipe 75 to the main body (see Shinagawa paragraph [0049] but does not provide details as to the locking structure. Machida provides detailed information on such a structure.

Regarding claims 9 and 10, Shinagawa in view of Brown and Machida teaches the reconfigurable surface cleaning apparatus of claim 8, but does not teach any details about operating at the same or different power levels. 
However, Brown teaches a reconfigurable surface cleaning apparatus of wherein the suction motor is capable of being operated at the same power level by the energy storage member in the floor cleaning mode and in the above floor cleaning mode (Brown teaches that it may include a manual power selection mechanism which would allow a user to choose different power levels or to maintain a constant power level for operation in both modes, see Brown paragraphs [0571]-[0572]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to implement the power level control teachings from Brown in the combined device, as doing so would provide a user with more flexibility in allocating battery power for cleaning tasks (see Brown paragraphs [0571]-[0572]).

Regarding claim 13, Shinagawa in view of Brown and Machida teaches the reconfigurable surface cleaning apparatus of claim 8 wherein the portable cleaning unit further comprises an energy storage member and the portable cleaning unit is operated using the energy storage member in the above floor cleaning mode (cleaner is capable of being powered by battery 37 during normal range of use, see Shinagawa paragraph [0089]).

Regarding claim 24, Shinagawa in view of Brown and Machida teaches the reconfigurable surface cleaning apparatus of claim 8 wherein, when the upflow conduit is inserted into the inlet conduit, the outlet port of the upflow conduit is positioned rearward of the first engagement member (end of wand is behind engagement member 68, see Machida fig. 1).

Regarding claim 25, Shinagawa in view of Brown and Machida the reconfigurable surface cleaning apparatus of claim 8 wherein, in the floor cleaning mode, the upflow conduit abuts the downstream end of the inlet conduit (when wand 75 is attached, it contacts stop 78 of the inlet conduit, see Shinagawa paragraph [0049]).

Claims 14-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Cagner.
Regarding claim 14, Shinagawa teaches a reconfigurable surface cleaning apparatus comprising: 
a portable cleaning unit (11), the portable cleaning unit having an air treatment member (22) having an air inlet; and a floor cleaning unit having a surface cleaning head (76); the reconfigurable surface cleaning apparatus being operable in a floor cleaning mode and an above floor cleaning mode (capable of use in both floor cleaning and above floor cleaning, see Shinagawa paragraph [0057]), wherein: 
(a) in the floor cleaning mode, the portable cleaning unit is in air flow communication with a dirty air inlet of the surface cleaning head via a first conduit (75), the first conduit having a downstream portion that has a first cross- sectional area in a plane transverse to the direction of air flow through the downstream portion, the downstream portion having an end wall (wand 75 has a base end portion, see Shinagawa paragraph [0049]); and, 
(b) in the above floor cleaning mode, the portable cleaning unit is in air flow communication with a second dirty air inlet via a second conduit (19), the second conduit having a second cross-sectional area in a plane transverse to the direction of air flow through the second conduit (19 larger than 75 because 75 is inserted, see Shinagawa paragraph [0049]), the second conduit having an upstream end, the upstream end having an end wall wherein the second cross-sectional area is greater than the first cross-sectional area (stop 78) and, wherein, when the reconfigurable surface cleaning apparatus is in the floor cleaning mode, the end wall of the downstream portion having the first cross-sectional area abuts the end wall of the upstream end of the second conduit (end of 75 contacts 78, see Shinagawa paragraph [0049]).	
Shinagawa does not teach that a cross-sectional area of the air inlet of the air treatment member in a plane transverse to a direction of air flow through the air inlet of the air treatment member is equal to the first cross-sectional area.
However, Cagner teaches a pipe coupling for a vacuum system (see Cagner fig. 3) wherein the coupling has a female connector (13) with an internal stop surface (31) designed such that when the male portion of a pipe (12) is inserted into the female portion such that the end wall touches the stop surface, there is no change in internal radius of the flow path (see Cagner col. 6 lines 22-48). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate this sort of coupling into the device of Shinagawa such that a cross-sectional area of the air inlet of the air treatment member in a plane transverse to a direction of air flow through the air inlet of the air treatment member is equal to the first cross-sectional area, as doing so would result in a smooth transition, which decreases turbulence in the flow and thereby reduces both noise and relative energy consumption (see Cagner col. 6 lines 22-48).

Regarding claim 15, Shinagawa in view of Cagner teaches the reconfigurable surface cleaning apparatus of claim 14 wherein the second conduit is a portable cleaning unit air inlet conduit (19 is an inlet conduit, see Shinagawa fig. 7).

Regarding claim 16, Shinagawa in view of Cagner teaches the reconfigurable surface cleaning apparatus of claim 14 wherein the downstream portion comprises an upflow duct (wand 75, see Shinagawa fig. 4).

Regarding claim 17, Shinagawa in view of Cagner teaches the reconfigurable surface cleaning apparatus of claim 16 wherein the downstream portion extends to an outlet of an air flow path extending through the floor cleaning unit (outlet at downstream end of wand 75 is end of airflow path starting at floor brush 76, see Shinagawa paragraph [0058]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa and Cagner as applied to claim 16 above, and further in view of Bruno.
Regarding claim 20, Shinagawa in view of Cagner teaches the reconfigurable surface cleaning apparatus of claim 16 but does not teach that the cross-sectional area of the second conduit is at least 25% greater than the cross-sectional area of the first conduit.
However, Bruno teaches the use of an inlet conduit with an area between 1.2 and 1.8 square inches and a downstream portion (such as a wand) with an area between 0.44 and 0.79 square inches. The ratio between these cross-sectional areas at the two locations is greater than 25% (ratio of 1.2 to .79 is greater than 25%, see Bruno col. 2 lines 55-63). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno in the device of Shinagawa and Cagner, as doing so would result in an increased velocity and improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).

Regarding claims 21, 22, and 23, Shinagawa further teaches that the air treatment member is a cyclone (see Shinagawa paragraph [0040]) with a tangential air inlet (end of inlet at 64 is tangential, see Shinagawa figs. 3 and 7).

 Response to Arguments
Applicant’s arguments, see pages 9-20, filed July 29th, 2022, with respect to the rejections of claims 1, 8, and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Shinagawa, Brown, Cagner, and Machida, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berfield (US 4747179) and Warren et al. (US 10531772) teach relevant aspects of vacuum cleaners, Shinagawa (US 10765276) is the patent associated with Shinagawa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723